Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 12/03/2020.
             Claims 1-21 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 12/03/2020, 04/28/2021 and 10/05/2021 has been considered (see form-1449, MPEP 609).
Drawings
The drawings filed on 12/03/2020 are accepted.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. According to the paragraph [0019] of instant application disclose “a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to   As discussed in paragraph [0019], "computer-readable storage medium" as recited in claim 21 was not clearly defined in the specification. As such, for purposes of examination, it is assumed that the term is meant to also encompass signals per se, which is not statutory, see In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007). Applicant can overcome this rejection by instead reciting a "non-transitory computer-readable storage medium", which would explicitly exclude signals per se. 
 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,042534.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 
		
Instant Application claim 1
Patent No. 11,042,534 claim 1
A system, comprising: a processor configured to: 
receive a log message; translate the log message into a metrics data point comprising a timestamp, a metric name, a metric value, and a set of metadata key-value pairs;





 determine a time series in which to insert the metrics data point into which the log message was translated; insert the 






update a metadata catalog based at least in part on the metrics data point; and a memory coupled to the processor and configured to provide the processor with instructions. 


 ingest a log message comprising a string; in response to determining that the log message matches a scope of a logs-to-metrics translation rule: determine that the log message should be translated into a metrics data point; and extract, using one or more parse expressions, one or more fields from the log message; in response to determining that the log message should be translated into a metrics data point, translate the log message comprising the string into the metrics data point at least in part by generating the metrics data point using one or more values extracted from the log message, the generated metrics data point including a timestamp, a metric 


Claims 1-8 of Patent No. 11,042534 satisfies all the elements of claims 1-10 of the instant application, and as such, anticipates the claims of instant application. 
	

Patent No. 11,042,534 claim 9
A method, comprising: receiving a log message; translating the log message into a metrics data point comprising a timestamp, a metric name, a metric value, and a set of metadata key-value pairs; 



determining a time series in which to insert the metrics data point into which the log message was translated;








 inserting the metrics data point into the determined time series; and updating a 



Claims 9-16 of Patent No. 11,042534 satisfies all the elements of claims 12-20 of the instant application, and as such, anticipates the claims of instant application. 

	
Instant Application claim 21
Patent No. 11,042,534 claim 17
A computer program product embodied in a tangible computer readable storage medium is and comprising computer instructions for: receiving a log message; 


determining a time series in which to insert the metrics data point into which the log message was translated; inserting the metrics data point into the determined time series; and 







updating a metadata catalog based at least in part on the metrics data point. 





Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US PGPUB 2018/0102938, hereinafter Yoon), in view of Hsiao et al. (US PGPUB 2015/0341212, hereinafter Hsiao).
As per as claim 1, Yoon discloses:
 A system, comprising: 
a processor configured (Yoon, e.g., [0245], “…computer system includes one or more data processors, memory…”) to: 
 	receive a log message (Yoon, e.g., fig. 4, associating with texts description, [0008-009], [0030] and [0037], [0100], “…data records (e.g., log messages) may be  
 	translate the log message into a metrics data point comprising a timestamp, a metric name, a metric value, and a set of metadata key-value pairs (Yoon, e.g.,  7A-E, associating with texts description, [0015-0022], “…value part of a key/value pair…value… string…timestamp…” and [ 0040-0044], “…a time series can be generated that identifies a number of records assigned to the cluster that have a timestamp in each of a multiple time bins. The time series can be processed to identify (for example) an initial detection time (associated with the earliest timestamp(s) from the cluster), a cessation time (associated with the latest timestamp(s) from the cluster), and/or one or more temporal trends…”) and further see [0134-0139], “…log message data store 425 and/or cluster data store 430 with an identifier of a cluster to identify a timestamp of each log message assigned to the cluster. The timestamp may include (for example) a time (e.g., which may include a date) on which the message was generated, at which an event represented in the message occurred, at which the message was transmitted from a data source, and/or at which the message was received at ingest system 410. A set of time bins can be defined, with each bin having a start time and an end time. The time series value for each bin can correspond to a number of log messages assigned to the cluster and having a timestamp between the start and end times…”);
 	 determine a time series in which to insert the metrics data point into which the log message was translated (Yoon, e.g., figs. 7A-E, [0135-0141], “…log message a time series is further presented that indicates how many messages with the corresponding value had timestamps within various bins…a single graph is displayed that presents time series for the data. In this instance, the single graph includes a stacked bar graph, where bars from one cluster are represented with a different color than bars from another cluster…”);
 	insert the metrics data point into the determined time series (Yoon, e.g., figs. 7A-E, [0040-0041], “…a stacked bar graph can be shown that identifies, for each time bin, a count of log records in each cluster (e.g., via a different color or pattern). In one embodiment, a stacked graph visually distinguishes between different clusters such that a total aggregate can be seen for the group as well as an amount that each cluster contributes to that total aggregate…”) and [0135-0141], “…log message is shown for each value, and a time series…a stacked bar graph, where bars from one cluster are represented with a different color than bars from another cluster…”); and 
update a metadata catalog based at least in part on the metrics data point (Yoon, e.g., [0090], [0114], [0133-0136], “…updating a table or array to associate a unique identifier of the log message with the cluster identifier, and/or adding an identifier of the log message to a data structure (e.g., record) corresponding to the cluster); and 
 	a memory coupled to the processor and configured to provide the processor with instructions (Yoon, e.g., [0045] and [0219], “…a storage subsystem 1118 that comprises software elements, shown as being currently located within a  
	To make records clearer regarding to the language of “insert the metric data point generated using received log message” (although Yoon teaches the functional of insert the metric data point generated using log message).
	However Hsiao, in an analogous art, discloses “insert the metric data point generated using received log message” (Hsiao, e.g., [0114], [0025], [0268], [0303], [0396] and 0431], “…updated in real-time with time-series event data as the time-series event data is received from one more remote capture agents. For example, the bar chart of graph 2402 may shift as a real-time time range specified in user-interface element 2418 advances and additional time-series event data is collected within the time range…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Hsiao and Yoon to generate collect data of time-series event data from network packets captured by one or more remote capture agents and display, in the GUI, a first set of user-interface elements containing a set of statistics associated with one or more event streams that comprise the time-series event data to archive by grouping of the event stream information may facilitate analysis, understanding, and management of the event streams by the user (Hsiao, e.g., [006-0010]).
As per as claim 2, the combination of Hsiao and Yoon disclose:
 The system of claim 1, wherein the processor is configured to translate the log message into the metrics data point in response to determining that the log message matches a scope of a is logs-to-metrics translation rule (Yoon, e.g., [0008-0010], [0041-0042], [0125]) and (Hsiao, e.g., [0107-0109]).

 As per as claim 3, the combination of Hsiao and Yoon disclose:
 The system of claim 2, wherein in response to determining that the log message matches the scope of the logs-to-metrics translation rule, the processor is further configured to extract, using one or more parse expressions, one or more fields from the log message (Yoon, e.g., [0008-0011], [0041-0042], [0125], “…plurality of log messages is received. For each log message of the plurality of log message, the log message is parsed into a plurality of components. Each component of the plurality of components corresponding to a part of the log message…”) and (Hsiao, e.g., [0107-0109]).
As per as claim 4, the combination of Hsiao and Yoon disclose:
The system of claim 3, wherein the processor is configured to translate the log message into the metrics data point at least in part by mapping a portion of the fields extracted from the log message to the metric name (Yoon, e.g., [0008-0011], [0041-0042], [0089], [0125], “…Instead of requiring a person to manually assess the contents of machine-generated data record, the record contents themselves are used to construct the categorizer. For example, each of multiple machine-generated data records can be parsed into multiple components (e.g., using grammar rules), such that a value for each of the multiple components can be extracted from the machine-
As per as claim 5, the combination of Hsiao and Yoon disclose:
The system of claim 3, wherein the processor is configured to translate the log message into the metrics data point at least in part by mapping a portion of the fields extracted from the log message to one or more dimensions associated with the set of metadata key-value pairs (Yoon, e.g.,  7A-E, associating with texts description, [008-0022], “…value part of a key/value pair…value… string…timestamp…” and [ 0040-0044], [0089], [0125]) and (Hsiao, e.g., fig. 4, associating with texts description, [0100], [0107-0109]).
 As per as claim 6, the combination of Hsiao and Yoon disclose:
The system of claim 1, wherein the processor is further configured to receive a query for one or more time series (Yoon, e.g., [0009-0010], “…receive query time…”) and [0037], [0134], “… query data records…time series…”). 
As per as claim 7, the combination of Hsiao and Yoon disclose:
 The system of claim 1, wherein the processor is configured to determine the time series based at least in part on at least a portion of the set of metadata key-value pairs associated with the metrics data point (Yoon, e.g.,  7A-E, associating with texts description, [008-0022], “…value part of a key/value pair…value… string…timestamp…” and [ 0040-0044], [0089], [0134-0141]) and (Hsiao, e.g., fig. 4, associating with texts description, [0100], [0107-0109]).
As per as claim 8, the combination of Hsiao and Yoon disclose:
The system of claim 1, wherein the processor is further configured to determine whether to drop the log message or to keep the log message (Yoon, e.g.,  7A-E, associating with texts description, [008-0022], “…value part of a key/value pair…value… string…timestamp…” and [ 0040-0044], [0089], [0134-0141]) and (Hsiao, e.g., fig. 4, associating with texts description, [0100], [0107-0109]).
 As per as claim 9, the combination of Hsiao and Yoon disclose:
 The system of claim 8, wherein in response to determining that the log message should be kept, the processor is further configured to persist the log message (Yoon, e.g.,  7A-E, associating with texts description, [008-0022], “…value part of a key/value pair…value… string…timestamp…” and [ 0040-0044], [0089], [0135-0141]) and (Hsiao, e.g., fig. 4, associating with texts description, [0100], [0107-0109]).
As per as claim 10, the combination of Hsiao and Yoon disclose:
The system of claim 9, wherein the processor is further configured to associate an identifier of the log message with the metrics data point into which the log message was translated (Yoon, e.g., [0118], and [0134-0141, “…identify an identifier of each of multiple clusters and indicate that the multiple clusters are to be merged…. translated into an API result. The translation may include inserting one or more values into a GUI template and/or configuring one or more input options (e.g., to facilitate exploration of log messages in a data set). …identify, for each of the set of clusters, a number (or "count") of log messages assigned to the cluster and/or a time series for the cluster. The time series can include data that indicates, for each of multiple (e.g., sequential) time bins, a quantity (e.g., number or percentage) of log messages with a timestamp in the bin and that were assigned to the cluster. The time series can be generated by, for example, querying log message data store 425 and/or cluster data store 430 with an identifier of a cluster to identify a timestamp of each log message assigned to the cluster…”).
Claims 11-20 are essentially the same as claims 1-10 except that they set forth the claimed invention as a method rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.

Claim 21 is essentially the same as claim 1 except that it set forth the claimed invention as a computer program product rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to translating the log message into a metrics data point comprising a timestamp, a metric name, a metric value, and a set of metadata key-value pairs.

a.	Doddavula et al.; (US PGPUB, 2015/0088959, hereafter Doddavula), “METHOD AND SYSTEM FOR AUTOMATED TRANSACTION ANALYSIS” discloses “receiving raw log files from a transaction device into a log collector, storing the raw log files to a log storage, processing the raw log files by a log parser unit to remove the fields and the entries of the raw log files that are not relevant for the transaction identification analysis, identifying of at least one session of at least one user by clustering the processed one or more entries from a single user session using at least one session identifier unit, identifying at least one user path that is followed by at least one user during a single user session, identifying at least one entry point from the identified single user path and determining at least one transaction and at least one sub transaction from the identified entry point”).
Doddavula teaches receive a log message [0043] and [0075]).
Doddavula further discloses key value pairs [0044] and [0059-0060]).
b.	Lamas et al. (2016/0092485, hereafter Lamas); “Event Time Selection Output Techniques” discloses “receive and involve interaction associated with a particular one 
Lamas, discloses message log [0038], time series [0053-0055].
Lamas further disclose identifies times series [0057]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163